Citation Nr: 0907773	
Decision Date: 03/03/09    Archive Date: 03/12/09	

DOCKET NO.  04-43 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hip 
replacement secondary to service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had over 21 years of active service at the time 
of his retirement from the Air Force in March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefit sought.  

The case was previously before the Board in June 2008 at 
which time it was remanded for the further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  A bilateral hip disability was first manifested many 
years following service discharge and it is not contended 
otherwise.  

2.  Service connection is in effect for disabilities that 
include:  Degenerative disc disease of the lumbar spine, 
rated as 20 percent disabling from April 1973; tennis elbow 
on the right, rated as 10 percent disabling from April 1973; 
and degenerative disc disease of the cervical spine, rated as 
10 percent disabling from June 2003.  

3.  There is no medical evidence relating any bilateral hip 
disability to the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The Veteran's bilateral hip replacement was not incurred in 
or aggravated by active service, arthritis of either hip may 
not be presumed to have been incurred during active service, 
and bilateral hip replacement is not shown to be proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in pertinent part, describes VA's duties to notify 
and assist claimants in substantiating claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

A review of the record reveals the Veteran was advised of 
VA's duty to notify and assist in the development of his 
claim prior to the initial adjudication in October 2003.  The 
record shows he was sent a letter with regard to notice and 
assistance in July 2003.  

The notice requirements apply to all five elements of his 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA.  In letters dated 
between 2003 and 2007, the Veteran was informed of the 
evidence necessary to substantiate his claim and the relative 
duties of VA and himself to obtain evidence.  The various 
notices complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the elements of his service connection claim.  

With regard to assistance, the Veteran's service treatment 
records and post service VA and private medical records have 
been secured.  The RO arranged for physical examinations in 
2003 and 2008.  The latter examination contained a medical 
opinion as to the etiology of the Veteran's bilateral hip 
replacement disorder.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file.  The Veteran has not 
contended otherwise.  Accordingly, the Board finds VA has 
essentially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by decision on 
the claim at this time.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for arthritis if a Veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and the disease process manifested to a degree of 
10 percent or more within one year from the date of discharge 
and there is no evidence of record establishing otherwise.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Service connection is also warranted when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  Pursuant to 38 C.F.R. § 3.310(a), a 
"disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) 
(noting requirements for establishing service connection on a 
secondary basis).  Thus, in order to establish a secondary 
service connection claim, the Veteran must show:  (1) The 
existence of a current (secondary) disability; (2) the 
existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310(a).  A Veteran may 
also establish secondary service connection by demonstrating 
that his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's nonservice-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("additional disability resulting from the aggravation 
of a nonservice-connected [secondary] condition by a service-
connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a Veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1389 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
Veteran).  

The Board notes that as a lay person, the Veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and the Veteran's 
service-connected orthopedic disabilities.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App.183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

A review of the service treatment records is without 
reference to complaints and findings indicative of the 
presence of a bilateral hip disability.  

The post service evidence include records pertaining to 
private hospitalization of the Veteran in March 1996 for 
total hip replacement on the left.  Notation was made that 
previous history included a total hip surgery 12 years 
previously.  

The pertinent evidence includes the report of a VA joints 
examinations accorded the Veteran in August 2003.  The 
Veteran stated that he dealt with arthritis in the hips in 
the 1980's.  He reported that he had his right replaced in 
1987 and the left hip in 1996.  The right hip was revised in 
2001.  Following examination, a pertinent impression was made 
of degenerative joint disease of the bilateral hips, status 
post replacement.  The examiner opined that the "arthritis 
pattern is not consistent with inflammatory arthropathy that 
will be expected to be 'systemic' in nature.  Osteoarthritis 
is a condition of an individual joint, commonly referred to 
as 'wear and tear arthritis' and as such, will not spread 
from one joint to another."  

The Veteran was accorded another joints examination by VA in 
August 2008.  The claims file was reviewed by the examiner 
for the purpose of that examiner reviewing the file and 
providing an opinion as to the etiology of the Veteran's 
bilateral hip disorder.  Examination findings were recorded 
and a diagnosis was made of bilateral hip degenerative joint 
disease, status post hip replacement.  The examiner opined 
that the etiology of the hip disorder was related to 
arthritis or degenerative joint disease which "is a condition 
related to aging process and genetic predisposition in this 
individual.  No evidence of any trauma caused by the spine 
resulting in damage of hips, or any inflammatory arthritis or 
crystal-induced process affecting spine and hips.  The 
osteoarthritis is a condition of wear and tear joints, it is 
not additive and will not spread from one joint to another or 
from spine to hips."  The examiner added that review of the 
medical literature showed that arthritis was the most common 
arthritis and had a variety of risk factors, while secondary 
arthritis followed an identifiable joint injury or could 
result from repeated trauma, a prior infection, or other 
factors.  The examiner commented that while arthritis was 
previously thought to be a normal consequence of aging, 
thereby leading to the term degenerative joint disease, it 
"is now realized that osteoarthritis results from a complex 
interplay of multiple factors, including joint integrity, 
predisposition, local inflammation, mechanical forces, and 
cellular and biochemical process."  

Based on the foregoing, the Board determines that the 
evidence preponderates against the claim of service 
connection for bilateral hip disorder secondary to service-
connected low back or other disability.  There is no medical 
evidence showing that the service-connected low back 
disability or other service-connected disorder caused or 
aggravated the Veteran's bilateral hip problems.  In medical 
opinions of record in 2003 and 2008, VA physicians opined 
that the Veteran's bilateral hip difficulties were not 
related to his service-connected disabilities.  Further, the 
examiner at the time of the 2008 examination opined that the 
Veteran's bilateral hip disorder was "less likely as not 
(less than 50/50 probability) caused by or the result of or 
aggravated by the Veteran's service-connected lumbosacral 
spine disability."  That examiner had access to the entire 
claims file and indicated that she had reviewed the entire 
claims folder.  In light of this competent medical opinion, 
and the fact that no other competent medical opinion of 
record contradicts this finding, the Board must deny the 
claim for secondary service connection.  


ORDER

Service connection for a bilateral hip disability, to include 
as secondary to service-connected low back disability, is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


